In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2975
JEANNETTE P. T AMAYO ,
                                                  Plaintiff-Appellant,
                                  v.

R OD R. B LAGOJEVICH, Governor, B RIAN
H AMER, sued in his individual and
official capacity, A LONZO M ONK, sued
in his individual capacity, et al.,
                                               Defendants-Appellees.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 06 C 3151—Samuel Der-Yeghiayan, Judge.
                          ____________
      A RGUED JANUARY 24, 2008—D ECIDED M AY 27, 2008
                          ____________


  Before P OSNER, R IPPLE and T INDER, Circuit Judges.
  R IPPLE, Circuit Judge. Jeannette Tamayo brought this
action under Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. § 2000e et seq.; the Equal Pay Act, 29 U.S.C.
§ 206 et seq.; and 42 U.S.C. § 1983. The district court
dismissed her complaint for failure to state a claim. See
Fed. R. Civ. P. 12(b)(6). Ms. Tamayo timely appealed. For
the reasons set forth in this opinion, we affirm in part and
reverse in part the judgment of the district court.
2                                               No. 07-2975

                              I
                     BACKGROUND
                             A.
  Because this case comes to us after the district court
dismissed the complaint for failure to state a claim, we
must take as true the facts alleged in Ms. Tamayo’s com-
plaint. Killingsworth v. HSBC Bank Nevada, N.A., 507
F.3d 614, 618 (7th Cir. 2007).
  In 1990, in an effort to increase tax and licensing revenue
for the state, the Illinois legislature enacted the Riverboat
Gambling Act, 230 ILCS 10/1 et seq. In addition to legal-
izing riverboat gambling operations within the state, the
Act established the Illinois Gaming Board (“IGB”), a five-
member regulatory and licensing board, whose members
are appointed by the Governor and confirmed by the
Senate. 230 ILCS 10/1. The IGB is charged with regulating,
administering and enforcing the riverboat gambling
system. Id. It operates under the Illinois Department of
Revenue (“IDOR”), an executive agency broadly empow-
ered to oversee the collection of revenue for the state.
   Jeannette Tamayo began her work with the IGB in
October 1999, when she was hired as its Deputy Chief
Counsel. Her duties included representing the IGB in
licensing investigations and enforcement matters and
drafting rules for the IGB. Her salary as Deputy Chief
Counsel was $107,000 per year.
  The daily work of the IGB is the responsibility of an
Administrator, who is charged with overseeing the
agency’s operations and maintaining the IGB’s records. The
Administrator’s salary is determined by the IGB, but it is
subject to approval by the Director of the IDOR. On July 1,
1999, the IGB appointed Sergio Acosta, a male, as its
No. 07-2975                                                3

Administrator. Acosta received a salary of $140,000 per
year during his tenure as Administrator. In September
2001, Acosta resigned, and the IGB appointed another
man, Thomas Swoik, to serve as the Interim Administrator.
He also received a salary of $140,000. In November of that
year, the IGB appointed another male Administrator,
Philip Parenti, at a salary of $160,000.
   In January 2003, Rod Blagojevich became Governor of
Illinois. A few months later, in June 2003, Parenti resigned
his position as Administrator of the IGB. Soon thereafter,
the IGB appointed Ms. Tamayo as its Interim Administra-
tor. She was the first female ever to hold the position. With
this promotion, Ms. Tamayo was promised a salary of
$160,000 per year, significantly more than she had made
in her previous position as Deputy Chief Counsel.
  Almost immediately upon assuming the position of
Interim Administrator, however, Ms. Tamayo began
having significant disagreements with the Governor’s
office and the IDOR. According to Ms. Tamayo, Governor
Blagojevich utilized Alonzo Monk, his Chief of Staff, and
Brian Hamer, the Director of the IDOR, in an attempt to
take control of the operational, budgetary and personnel
decisions of the IGB. Some of their actions allegedly
included: attempting to force the IGB to hire, and to pay
out of its own budget, personnel who actually worked for
the IDOR or the Governor; attempting to assume control
of the IGB’s administrative hearings; interfering with the
established casino bidding process; demanding that the
IGB cease its investigation of certain casinos; demanding
that it release the confidential financial information of
other casinos; and interfering with the IGB’s command
and control personnel structure. Ms. Tamayo made it
known that she objected to these practices; consequently,
4                                             No. 07-2975

she became quite unpopular with the Governor’s office
and the IDOR. Her complaint alleges that she was warned
twice by Mr. Hamer to cooperate.
  Ms. Tamayo also had significant disputes with the IGB
and IDOR regarding her compensation. Despite the fact
that she had been promised an annual salary of $160,000
upon assumption of the Interim Administrator position,
Ms. Tamayo never saw an increase in her paychecks.
During the time that she acted as Interim Administrator,
she continued to be paid at her previous salary of
$107,000 per year. In August 2003, Ms. Tamayo com-
plained to both the IGB and the IDOR that she was not
receiving the correct salary; however, her monthly pay-
checks never increased.
   In November and December of 2003, after being paid at
the lower Deputy Chief Council salary rate for a number
of months, Ms. Tamayo advised the IGB that she be-
lieved her lack of compensation was based on the fact
that (1) she was a woman, and (2) she was not cooperating
with the Governor’s office and the IDOR in their at-
tempts to control the IGB. The IGB thereafter attempted to
remedy the situation, but its efforts allegedly were
stymied by the Governor’s office and the IDOR, which
controlled the IGB’s personnel and budget. In March 2004,
the IGB advised Ms. Tamayo to file a discrimination
charge with the EEOC.
  On April 6, 2004, Ms. Tamayo took the advice of the IGB
and filed a discrimination charge. The charge named the
IDOR as her employer. It complained that the IDOR had
failed to approve her promised salary increase at least
in part because she was a woman, and it alleged gender-
based discrimination in violation of Title VII. Ms. Tamayo
immediately informed the IGB of her actions.
No. 07-2975                                                5

  On February 24, 2005, Ms. Tamayo publicly testified
before the Illinois House Gaming Committee about the
Governor and the IDOR’s alleged interference with IGB
operations, their alleged misuse of public funds and their
alleged attempts to influence the outcome of licensing
investigations and sales of casinos. In March, after this
testimony, the Governor replaced the entire IGB Board
with new Commissioners. Ms. Tamayo alleges that,
immediately after the new Commissioners were ap-
pointed, she began to be excluded from all meetings and
activities necessary for the proper performance of her
duties as IGB Administrator. On November 4, 2005,
Ms. Tamayo was removed officially from the Administra-
tor position. Her replacement was Mark Ostrowski, a
male, and he was paid substantially more than Ms. Tamayo
had been paid during her time as Administrator.
  After her replacement, Ms. Tamayo returned to her
position as Deputy Chief Counsel; however, she was
given routine work assignments, banned from important
IGB meetings, prohibited from working on any licensing
matters and prohibited from attending staff meetings.
In effect, she claims, she was ostracized within the
agency. Accordingly, she resigned her employment on
May 22, 2006; she claims that this resignation constituted
a constructive discharge. On March 29, 2006, Ms.
Tamayo filed a second charge with the EEOC, again
naming the IDOR as the respondent employer, but this
time alleging retaliation in violation of Title VII and the
Equal Pay Act.1


1
  Ms. Tamayo received a right-to-sue letter from the EEOC
regarding her first discrimination charge on March 13, 2006.
                                               (continued...)
6                                                  No. 07-2975

                              B.
   On June 8, 2006, Ms. Tamayo filed a complaint in the
United States District Court for the Northern District of
Illinois. The complaint named as defendants the IGB and
the IDOR; it also named Governor Blagojevich, IDOR
Director Hamer and Chief of Staff Monk (“the individual
defendants”) in both their official and their individual
capacities. The defendants filed motions to dismiss on
numerous grounds. On December 22, 2006, the district
court dismissed the claims against the individual defen-
dants in their official capacities with prejudice, and it
dismissed the claims against the individual defendants
in their individual capacities without prejudice.
  On January 15, 2007, Ms. Tamayo filed an amended
complaint, the complaint at issue in this appeal. Her
complaint alleged six counts, four naming the IDOR and
the IGB, and two naming the individual defendants.
Against the IDOR and the IGB, she alleged both retalia-
tion and discrimination claims under the Equal Pay Act
and Title VII. Against the individual defendants, she
alleged violations of the First and Fourteenth Amend-
ments, pursuant to 42 U.S.C. § 1983.
  After this amended complaint was filed, the individual
defendants moved to dismiss the claims against them
based upon qualified immunity. On May 30, 2007, the
district court granted their motion. In its view, Ms.
Tamayo’s complaint established “that her salary dispute
involved personal animosity between her and the in-


1
  (...continued)
She received her right-to-sue letter regarding the second charge
on July 22, 2006.
No. 07-2975                                              7

dividual defendants rather than animosity based on her
gender”; therefore, she could not succeed on a sex dis-
crimination claim. R.112 at 11. Additionally, the court
concluded that Ms. Tamayo’s complaint had not alleged
facts sufficient to establish a First Amendment claim.
Because her testimony before the state legislature had
been given pursuant to her duties as an employee, and
not as a citizen, her First Amendment claim could not
succeed under Garcetti v. Ceballos, 547 U.S. 410 (2006).
Accordingly, the court dismissed Ms. Tamayo’s claims
against the individual defendants under Federal Rule
of Civil Procedure 12(b)(6).
  The IDOR then moved to dismiss the claims against it
on the ground that the complaint showed that the IGB,
not the IDOR, in fact was Ms. Tamayo’s employer. On
May 30, 2007, the district court granted the IDOR’s
motion to dismiss under Rule 12(b)(6) as well. It held that
Ms. Tamayo had pleaded herself out of court by alleging
that she was employed by the IGB, not the IDOR. Addition-
ally, it noted, her allegations established that the IDOR
did not have de facto control over her employment,
and therefore it could not be considered liable as her
indirect employer.
  The court then invited the IGB to file a motion to dis-
miss Ms. Tamayo’s remaining claims, citing the recent
Supreme Court ruling in Bell Atlantic Corp. v. Twombly,
127 S. Ct. 1955 (2007). The IGB complied. Its subsequent
motion to dismiss contended that Ms. Tamayo had failed
to allege enough facts to show that the actions taken
against her were motivated by sex discrimination or
retaliation by the IGB, rather than by a political motive.
 On July 26, 2007, the district court granted the IGB’s
motion to dismiss the remaining claims. The court con-
8                                                No. 07-2975

cluded that Ms. Tamayo’s complaint had established that
her problems were a result of a political power struggle
between herself and the Governor’s office, and not a
result of discrimination or retaliation on the part of the
IGB. It also held that her Title VII claims necessarily failed
because she had not properly named the IGB as the
respondent in her EEOC charges, a prerequisite to filing
suit against it.
  After dismissing the claims against each named party,
the court entered judgment in favor of the defendants on
July 26, 2007. Ms. Tamayo timely appealed.


                              II
                        ANALYSIS
   Ms. Tamayo challenges the dismissal of her complaint.
The defendants maintain that Ms. Tamayo’s complaint
is infirm on two general grounds: First, they contend that
she did not plead enough facts regarding her sex discrimi-
nation and First Amendment claims to “plausibly sug-
gest” a right to relief; second, they contend that she alleged
too many facts regarding the actual reasons for her con-
structive discharge and effectively pleaded herself out
of court. For the reasons discussed below, we conclude
that Ms. Tamayo alleged sufficient facts in her complaint
to prevent dismissal of her sex discrimination and re-
taliation claims at this stage. On the other hand, we con-
clude that the district court properly dismissed Ms.
Tamayo’s First Amendment claims against the indi-
vidual defendants. We first address Ms. Tamayo’s claims
involving sex discrimination and retaliation; we then
shall turn to her First Amendment claims.
No. 07-2975                                                    9

                               A.
  We review de novo a district court’s grant of a motion
to dismiss based upon Rule 12(b)(6). McCready v. Ebay,
Inc., 453 F.3d 882, 888 (7th Cir. 2006). A plaintiff’s com-
plaint need only provide a “short and plain statement of
the claim showing that the pleader is entitled to relief,”
sufficient to provide the defendant with “fair notice” of
the claim and its basis. Fed. R. Civ. P. 8(a)(2); Bell Atlantic,
127 S. Ct. at 1964. We construe the complaint in the light
most favorable to the plaintiff, accepting as true all well-
pleaded facts alleged, and drawing all possible inferences
in her favor. Id.; Killingsworth, 507 F.3d at 618.
  We previously have stated, on numerous occasions,
that a plaintiff alleging employment discrimination under
Title VII may allege these claims quite generally.2 A
complaint need not “allege all, or any, of the facts logically
entailed by the claim,” and it certainly need not include
evidence. Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir.
1998) (quoting Am. Nurses’ Ass’n v. Illinois, 783 F.2d 716,
727 (7th Cir. 1986)); see also Kolupa v. Roselle Park Dist., 438
F.3d 713, 714 (7th Cir. 2006) (“Federal complaints plead
claims rather than facts.”). Indeed, “[l]itigants are entitled
to discovery before being put to their proof, and treating
the allegations of the complaint as a statement of the
party’s proof leads to windy complaints and defeats the


2
  See, e.g., Kolupa v. Roselle Park Dist., 438 F.3d 713, 714 (7th
Cir. 2006) (“[A]ll a complaint in federal court need do to state
a claim for relief is recite that the employer has caused some
concrete injury by holding the worker’s religion against him.”);
Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998) (“ ’I was
turned down for a job because of my race’ is all a complaint
has to say.”).
10                                              No. 07-2975

function of [Federal Rule of Civil Procedure] Rule 8.”
Bennett, 153 F.3d at 519.
  The defendants submit that the Supreme Court’s recent
decision in Bell Atlantic, 127 S. Ct. 1955, dramatically
altered the earlier legal landscape. In Bell Atlantic, con-
sumers brought a lawsuit against local telephone and
internet exchange carriers, alleging that these companies
had entered into a conspiracy to violate the antitrust laws.
The plaintiffs’ complaint alleged facts showing that the
companies had engaged in parallel conduct. The com-
plaint then simply asserted that, “upon information and
belief,” the defendants had “entered into a contract,
combination or conspiracy to prevent competitive entry
in their respective local telephone and/or high speed
internet services markets.” Id. at 1962-63. The United States
District Court for the Southern District of New York
dismissed the complaint according to Rule 12(b)(6), noting
that the facts in the complaint suggested only that the
companies were engaged in parallel conduct—the com-
plaint failed to allege any facts suggesting the existence
of an agreement. Id. at 1963. The district court noted that
parallel conduct alone is no more indicative of a con-
spiracy than it is indicative of sound business practices.
Id. Therefore, the court concluded that the complaint
had not alleged sufficient facts to survive a 12(b)(6) mo-
tion to dismiss. Id.
  The Second Circuit reversed. Relying on Conley v. Gibson,
355 U.S. 41, 47 (1957), it held that a complaint need not
specifically allege any of the antitrust “plus factors,”
because “to rule that allegations of parallel anticompetitive
conduct fail to support a plausible conspiracy claim, a
court would have to conclude that there is no set of facts
that would permit a plaintiff to demonstrate that the
No. 07-2975                                                11

particular parallelism asserted was the product of col-
lusion rather than coincidence.” Bell Atlantic, 127 S. Ct. at
1963 (quoting Twombly v. Bell Atl. Corp., 425 F.3d 99, 114 (2d
Cir. 2005)). Under the Supreme Court’s holding in
Conley, the Second Circuit concluded, mere allegations
of parallel conduct sufficed to prevent dismissal at this
stage. Id.
  The Supreme Court granted certiorari in Bell Atlantic “to
address the proper standard for pleading an antitrust
conspiracy through allegations of parallel conduct.” Id.
The Court acknowledged that, under its prior Conley
precedent, the complaint had alleged sufficient facts to
survive Rule 12(b)(6) dismissal. Nevertheless, the Court
reversed the Second Circuit’s ruling. Its opinion expressly
disavowed the oft-quoted Conley standard that “a com-
plaint should not be dismissed for failure to state a
claim unless it appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which
would entitle him to relief.” Bell Atlantic, 127 S. Ct. at
1968 (quoting Conley, 355 U.S. at 45-46). Instead, it held
that allegations of parallel business conduct, along with
a bare assertion of conspiracy, are not sufficient to state
a claim under the Sherman Act. Id. To survive dismissal,
the Court concluded, the complaint must allege enough
factual matter which, if taken as true, would suggest that
an agreement had been made. Id. at 1965. Allegations of
parallel conduct with an assertion of conspiracy “gets the
complaint close to stating a claim, but without some fur-
ther factual enhancement it stops short of the line be-
tween possibility and plausibility of entitlement to relief.”
Id. at 1966 (internal quotation marks omitted).
  Since Bell Atlantic, we cautiously have attempted neither
to over-read nor to under-read its holding. We have
12                                                No. 07-2975

stated that the Supreme Court in Bell Atlantic “retooled
federal pleading standards,” and retired “the oft-quoted
Conley formulation.” Killingsworth, 507 F.3d at 618-19
(quoting Bell Atlantic, 127 S. Ct. at 1968 (quoting Conley, 355
U.S. at 45-46)). We also have cautioned, however, that
Bell Atlantic “must not be overread.” Limestone Dev. Corp.
v. Vill. of Lemont, Ill., ___ F.3d ___, No. 07-1438, 2008
WL 852586, at *5 (7th Cir. 2008). Although the opinion
contains some language that could be read to suggest
otherwise, the Court in Bell Atlantic made clear that it
did not, in fact, supplant the basic notice-pleading stan-
dard. Bell Atlantic, 127 S. Ct. at 1973 n.14 (expressly dis-
claiming the establishment of any “heightened pleading
standard”); see also Lang v. TCF Nat’l Bank, No. 07-1415,
2007 WL 2752360, at *2 (7th Cir., Sept. 21, 2007) (noting
that notice-pleading is still all that is required); Limestone,
2008 WL 852586, at *5 (same). A plaintiff still must pro-
vide only “enough detail to give the defendant fair
notice of what the claim is and the grounds upon which
it rests, and, through his allegations, show that it is plausi-
ble, rather than merely speculative, that he is entitled
to relief.” Lang, 2007 WL 2752360, at *2 (citing Bell Atlantic,
127 S. Ct. at 1964) (internal quotation marks and ellipses
omitted).
  The task of applying Bell Atlantic to the different types
of cases that come before us continues. In each context,
we must determine what allegations are necessary to
show that recovery is “plausible.” See Limestone, 2008 WL
852586, at *5 (noting that specific requirements “will
depend on the type of case”). For complaints involving
complex litigation—for example, antitrust or RICO
claims—a fuller set of factual allegations may be neces-
sary to show that relief is plausible. Id. The Court in Bell
No. 07-2975                                             13

Atlantic wished to avoid the “in terrorem” effect of allow-
ing a plaintiff with a “largely groundless claim” to force
defendants into either costly discovery or an increased
settlement value. 127 S. Ct. at 1965-66; see also Blue Chip
Stamps v. Manor Drug Stores, 421 U.S. 723, 741 (1975).
Therefore, we have explained, “[i]f discovery is likely to
be more than usually costly, the complaint must include
as much factual detail and argument as may be required
to show that the plaintiff has a plausible claim.” Lime-
stone, 2008 WL 852586, at *5.
  In Equal Employment Opportunity Commission v. Concentra
Health Services, Inc., 496 F.3d 773 (7th Cir. 2007), a case
decided shortly after Bell Atlantic, we were asked to
determine the minimum pleading requirements in the
Title VII context. There, an employee alleged that he
had been discharged from his employment in violation of
the retaliation provisions of Title VII. The complaint
asserted that the employee had been fired after re-
porting that his boss was having a sexual relationship
with another subordinate and, as a result of that rela-
tionship, was favoring her in the workplace. The com-
plaint did not allege that the employee had objected to
his boss’ conduct because he believed that it was
quid-pro-quo sexual harassment; instead, the complaint
alleged that the employee had reported his boss for
“favoring a paramour.” Id. at 777. Because employees
are protected against retaliation only when they rea-
sonably believe that the activities they oppose violate
Title VII, and because favoring a paramour in the work-
place, absent some quid-pro-quo relationship, does not
constitute a violation of Title VII, the employee’s subse-
quent report was not protected conduct. Id. at 775. Accord-
ingly, the district court dismissed the complaint for
14                                               No. 07-2975

failure to state a claim. Id. It noted that the facts alleged,
although not logically foreclosing the possibility that some
other aspect of the employee’s report may have been
covered under Title VII, did not themselves suggest that
a violation of Title VII had occurred. Id. at 775, 777. On
appeal we noted, in dicta, that this dismissal “was
probably correct,” because the plaintiff’s actions were
“logically consistent with the possibility that the affair
was caused by quid-pro-quo sexual harassment, but
[did] not suggest that possibility any more than money
changing hands suggests robbery.” Id. at 777.
   The plaintiff then filed an amended complaint, almost
identical to the first complaint, but omitting any facts
describing the content of the employee’s report. Instead,
it summarily asserted that the defendant had violated
Title VII by “retaliating against [the employee] after he
opposed conduct in the workplace that he objectively
and reasonably believed in good faith violated Title VII.”
Id. at 776. Simply removing unfavorable facts, however,
did not save the plaintiff’s claim. The district court dis-
missed the complaint again, this time because it alleged
too few facts rather than too many. The court noted that
the amended complaint offered only conclusory allega-
tions, and it failed to provide the defendants with suf-
ficient notice of the nature of the claim. Id. We affirmed,
concluding that a general allegation of retaliation for
reporting some unspecified act of discrimination did not
provide the necessary notice to the defendant so that it
could begin investigating and defending against the
claim. Id. at 781.
  In Concentra, we described the Supreme Court’s Bell
Atlantic opinion as establishing “two easy-to-clear hurdles”
for a complaint in federal court:
No. 07-2975                                                  15

    First, the complaint must describe the claim in suffi-
    cient detail to give the defendant fair notice of what
    the claim is and the grounds upon which it rests.
    Second, its allegations must plausibly suggest that the
    plaintiff has a right to relief, raising that possibility
    above a “speculative level”; if they do not, the plain-
    tiff pleads itself out of court.
Id. at 776 (internal citations and quotation marks omitted).
We further explained that, after Bell Atlantic, it is no
longer sufficient for a complaint “to avoid foreclosing
possible bases for relief; it must actually suggest that
the plaintiff has a right to relief, by providing allega-
tions that raise a right to relief above the speculative
level.” Id. (citing Bell Atlantic, 127 S. Ct. at 1968-69, 1965).
  Acknowledging that a complaint must contain some-
thing more than a general recitation of the elements of
the claim, however, we nevertheless reaffirmed the mini-
mal pleading standard for simple claims of race or sex
discrimination. Concentra, 496 F.3d at 781-82. Reaffirming
our prior holdings in Bennett, 153 F.3d at 518, and Kolupa,
438 F.3d at 714, we noted:
  [O]nce a plaintiff alleging illegal discrimination
  has clarified that it is on the basis of her race, there is no
  further information that is both easy to provide and of
  clear critical importance to the claim. Requiring a more
  detailed complaint in Bennett would have replicated the
  inefficient chase for facts decried in Bennett and
  Dioguardi.
Concentra, 496 F.3d at 781-82. Even after Bell Atlantic,
Concentra affirmed our previous holdings that, in order
to prevent dismissal under Rule 12(b)(6), a complaint
alleging sex discrimination need only aver that the em-
16                                              No. 07-2975

ployer instituted a (specified) adverse employment action
against the plaintiff on the basis of her sex.
   Additionally, Bell Atlantic’s explicit praise of Form 9 of
the Federal Rules of Civil Procedure illustrates that
conclusory statements are not barred entirely from fed-
eral pleadings. The Court noted that a complaint of negli-
gence in compliance with Form 9 provides sufficient notice
to defendants, even though it alleges only that the defen-
dant, on a specified date, “negligently drove a motor
vehicle against plaintiff who was then crossing [an iden-
tified] highway.” Bell Atlantic, 127 S. Ct. at 1977; see also
Iqbal v. Hasty, 490 F.3d 143, 156 (2d Cir. 2007). To sur-
vive dismissal at this stage, the complaint need not state
the respects in which the defendant was alleged to be
negligent (i.e., driving too fast, driving drunk, etc.),
although such specificity certainly would be required at
the summary judgment stage. Bell Atlantic, 127 S. Ct. at
1977; Iqbal, 490 F.3d at 156. In these types of cases, the
complaint merely needs to give the defendant sufficient
notice to enable him to begin to investigate and prepare
a defense.
  With this precedent in mind, we conclude that Ms.
Tamayo’s complaint included enough facts in support of
a claim of sex discrimination under Title VII and the
Equal Pay Act to survive dismissal at this stage of the
proceedings. She alleged that she is a female. R.76 at ¶4.
She alleged facts regarding her promised and actual
salary, as well as the salaries of other similarly situated
male employees. Id. at ¶¶16-21, 71-74. She stated her
belief that she was paid less than the similarly situated
male employees both “because she was a woman and
because she was ‘not cooperating’ with the Governor’s
Office and the IDOR in their attempts to control the IGB.”
No. 07-2975                                                 17

Id. at ¶34 (emphasis added). She further alleged that
she “has been subjected to adverse employment actions
by Defendants on account of her gender,” id. at ¶83, and
she listed specific adverse employment actions. She
stated that “Defendants have treated Plaintiff differently
than similarly situated male employees and exhibited
discriminatory treatment against Plaintiff in the terms
and conditions of her employment on account of Plain-
tiff’s gender.” Id. at ¶85. Finally, she stated that she
filed two EEOC charges alleging sex discrimination and
that she was issued a right-to-sue notice. Id. at ¶¶10-11.
These facts certainly provide the defendants with suf-
ficient notice to begin to investigate and defend against her
claim. As we explained in Concentra, it is difficult to
see what more Ms. Tamayo could have alleged, with-
out pleading evidence, to support her claim that she
was discriminated against based—at least in part—on her
sex.
  Similarly, we conclude that Ms. Tamayo’s complaint
alleged enough facts to state a claim for retaliation. She
alleged that she had performed her job satisfactorily at all
times. R.76 at ¶82. She stated that she filed two EEOC
charges alleging sex discrimination and that she was
issued a right-to-sue notice. Id. at ¶¶10-11. She then
alleged: “Since Plaintiff began to complain about her
lack of equal pay and filing her charge of discrimination
with the EEOC, Plaintiff has been subjected to adverse
employment actions by Defendants in retaliation for her
complaints.” Id. at ¶78; see also id. at ¶90 (an almost identi-
cal statement, substituting “complain about the sexual
discrimination she was experiencing” for “complain
about her lack of equal pay”). The complaint then listed a
number of specific adverse employment actions. The
18                                              No. 07-2975

defendants were put on notice about the nature of the
claims; and, unlike in Concentra, Ms. Tamayo did not
attempt to obfuscate the facts to avoid dismissal. The
allegations in her complaint were sufficient to state a
claim of retaliation under the notice-pleading standard
outlined in Bell Atlantic and Concentra.
  Finally, we conclude that Ms. Tamayo has alleged
sufficient facts regarding her section 1983 sex discrimina-
tion claim to survive dismissal at this stage. In addition
to the above-mentioned allegations, she specified that
“Defendants Blagojevich, Hamer and Monk treated
Plaintiff less favorably than such similarly-situated male
employees on account of her gender.” Id. at ¶97. Despite
the individual defendants’ contention that Ms. Tamayo
failed to allege that they personally had violated her
rights, the complaint further alleged that the individual
defendants “intentionally engaged in a course of conduct
to prevent Plaintiff from being paid the $160,000 per
year that Plaintiff was told that she would receive.” Id. at
¶98. Drawing all inferences in Ms. Tamayo’s favor,
these allegations are sufficient to state a claim of sex
discrimination under section 1983.


                            B.
  Having determined that Ms. Tamayo pleaded sufficient
facts to state a claim of discrimination, we must now
decide whether she effectively pleaded herself out of court
by also including in her complaint additional facts that
suggest that the defendants’ actions were motivated by
a political power struggle rather than by gender-based
animus.
  Our case law recognizes that a party may plead itself
out of court by pleading facts that establish an impenetra-
No. 07-2975                                                  19

ble defense to its claims. Massey v. Merrill Lynch & Co.,
464 F.3d 642, 650 (7th Cir. 2006). A plaintiff “pleads him-
self out of court when it would be necessary to contra-
dict the complaint in order to prevail on the merits.”
Kolupa, 438 F.3d at 715. If the plaintiff voluntarily pro-
vides unnecessary facts in her complaint, the defendant
may use those facts to demonstrate that she is not
entitled to relief. McCready, 453 F.3d at 888; Jackson v.
Marion County, 66 F.3d 151, 153-54 (7th Cir. 1995).
   The district court concluded that Ms. Tamayo pleaded
herself out of court by filling twenty-two pages of her
complaint with facts showing the political motivations
behind her low pay and constructive discharge. The
defendants submit that the district court was correct. They
rely upon Bell Atlantic’s statements that a plaintiff must
do more than avoid foreclosing possible bases for relief
in her complaint; she must also show that relief actually
is plausible. See Bell Atlantic, 127 S. Ct. at 1965, 1968-69. In
the defendants’ view, when Ms. Tamayo voluntarily
alleged facts that suggested her ill treatment was for
some other, non-discriminatory reason, her pleading
burden effectively increased; she then should have
alleged additional facts to suggest that her sex discrim-
ination theory was not mere speculation.
  Ms. Tamayo undoubtedly did allege a number of facts
in support of her First Amendment claim that tend to
suggest an alternative, non-gender-related motivation
for the defendants’ actions; however, this alternative is
not mutually exclusive with sex discrimination. Unlike
20                                                  No. 07-2975

the plaintiffs in Massey, 464 F.3d at 650,3 Ms. Tamayo does
not allege any facts that establish an “impenetrable
defense” to her sex discrimination claim; she merely
alleges facts that ultimately make her success on the
merits less likely. Recovery is still plausible under her
complaint.
  Although our pleading rules do not tolerate factual
inconsistencies in a complaint, they do permit incon-
sistencies in legal theories. See, e.g., Cleveland v. Policy
Mgmt. Sys. Corp., 526 U.S. 795, 805 (1999). To succeed in
a Title VII discrimination action, an employee need not
show that her sex was the exclusive reason for her em-
ployer’s actions. She must prove only that sex was a
motivating factor. Hossack v. Floor Covering Assocs. of Joliet,
492 F.3d 853, 860 (7th Cir. 2007); Bellaver v. Quanex Corp.,
200 F.3d 485, 492 (7th Cir. 2000). Although the defendants
ultimately may be able to prove that they would have
engaged in the same conduct based on their political
disagreements with Ms. Tamayo, it is not implausible
that Ms. Tamayo’s sex also was a motivating factor in
their behavior. The complaint certainly shows that the
defendants were upset with Ms. Tamayo’s failure to
cooperate with their policies; however, it leaves open
the possibility that, had she been a non-cooperative
male, they would not have reacted by blocking her


3
   The plaintiffs in Massey alleged fraud in a direct, not deriva-
tive, lawsuit. Their complaint, however, plainly stated that
the allegedly fraudulent representations were made to the
corporation itself, not to the plaintiffs as individual share-
holders. Accordingly, the facts alleged in the complaint made
recovery in a non-derivative shareholder action impossible.
See Massey v. Merrill Lynch & Co., 464 F.3d 642, 650 (7th Cir.
2006).
No. 07-2975                                               21

salary increase or ostracizing her in the office. Such a
contention may be difficult for Ms. Tamayo to prove;
however, that is a question to be confronted later in
the litigation when the plaintiff is put to her proof.


                             C.
  We next must address the district court’s alternative
ground for dismissing Ms. Tamayo’s claims against the
IDOR and the IGB: that Ms. Tamayo’s complaint failed
for want of an employer. Title VII and the Equal Pay
Act impose liability upon the complaining employee’s
“employer.” 42 U.S.C. § 2000e-2(a); 29 U.S.C. § 206(d)(1).
The IDOR contends that it cannot be held liable because
Ms. Tamayo’s complaint alleged that the IGB, and not
the IDOR, was her employer. Conversely, the IGB asserts
that it cannot be held liable because Ms. Tamayo named
the IDOR, and not the IGB, as her employer in her
EEOC charges. Filing an EEOC charge against the de-
fendant is, the IGB notes, a prerequisite to suit under Title
VII. The district court agreed with both the IDOR and
the IGB and granted both defendants’ motions to dismiss.
  We first address the IDOR’s assertion that it cannot be
considered Ms. Tamayo’s employer because the IGB, and
not the IDOR, actually employed Ms. Tamayo. The IDOR
is correct that the complaint alleges that the IGB hired,
promoted, demoted and ultimately constructively dis-
charged Ms. Tamayo. Nevertheless, the complaint also
asserts that the IDOR, not the IGB, controlled her com-
pensation. Consistent with the Riverboat Gambling Act,
the complaint states that the salary of the Administrator
was “determined by the IGB and approved by the Director of
the IDOR.” R.76 at ¶15 (emphasis added); see also 230 ILCS
22                                              No. 07-2975

10/5(a)(9). Furthermore, it alleges that the IDOR in fact
exercised control over Ms. Tamayo’s salary by refusing
to authorize her promised raise. Ms. Tamayo’s salary is
the subject of her Equal Pay Act claim, as well as one of
the adverse employment actions alleged in her Title VII
claim, and the complaint alleges that the IDOR exercised
control over this highly significant aspect of her employ-
ment.
  The IDOR also is alleged to have exercised at least
some control over the IGB’s personnel decisions. Ms.
Tamayo’s complaint states that the IDOR “sought to
require the IGB to hire outside counsel,” R.76 at ¶25, and
“sought to cause the IGB to lay off five employees,” id. at
¶29. Additionally, she alleges that Mr. Hamer, the Di-
rector of the IDOR, “asked her how she, ‘as my em-
ployee and being paid by us,’ would handle his request
to discontinue the Isle of Capri investigation.” Id. at ¶54.
Finally, the complaint asserts that the IGB advised
Ms. Tamayo to file an EEOC charge against the IDOR,
informing her that it could not do anything to help her
because the IDOR “was controlling the personnel and
budget.” Id. at ¶45. Such allegations, if true, suggest that
the IDOR functioned as Ms. Tamayo’s employer for the
purposes of Title VII and the Equal Pay Act.
  Despite these allegations, the defendants contend that
Ms. Tamayo’s complaint also alleges facts that conclu-
sively show the IDOR was not her employer. They point
to her statements, made to Mr. Hamer and others, that
the IDOR’s attempts to control the IGB were improper;
they also highlight the fact that she “told Hamer that the
IGB was an independent agency under the law and that
she reported to the IGB and not Hamer, IDOR or the
Governor’s Office.” Id. at ¶38. Particularly at this stage of
No. 07-2975                                                 23

the proceedings, however, the defendants’ contention is
without merit. Certainly, Ms. Tamayo has made clear
her belief that the IDOR and the Governor’s Office should
not have exercised any control over her employment.
However, her statements that the IDOR should not con-
trol the IGB do not preclude the possibility of her other
allegation: that the IDOR did in fact control the IGB’s
personnel decisions. Similarly, her assertion that the
IGB was an independent agency, id. at ¶56, is neither
conclusive nor an admission that the IDOR was not also
her employer for the purposes of Title VII and the Equal
Pay Act.
  The Equal Pay Act defines an “employer” as including
“any person acting directly or indirectly in the interest
of an employer in relation to an employee and includes a
public agency.” 29 U.S.C. § 203(d). Title VII defines
“employer” as “a person engaged in an industry af-
fecting commerce who has fifteen or more employees
for each working day in each of twenty or more
calendar weeks in the current or preceding calendar
year, and any agent of such a person.” 42 U.S.C. § 2000e(b).
  The Equal Pay Act expressly contemplates that an
employee may have multiple employers. See 29 U.S.C.
§ 203(d). We have also held that multiple entities may
be considered an employee’s “employer” for the pur-
poses of Title VII liability. Worth v. Tyer, 276 F.3d 249, 259
(7th Cir. 2001) (noting that “any of the Affiliates that
possibly maintained an employment relationship with
Worth may be named as a defendant under Title VII”).
Although we no longer apply the “integrated enterprise”
test in Title VII cases, id. at 260, we explained in Worth that
an affiliated corporation nevertheless may be considered
an employer under Title VII, in addition to the direct
24                                                  No. 07-2975

employer, if the affiliate “directed the discriminatory
act, practice, or policy of which the employee is com-
plaining.” Id. at 260; see also Papa v. Katy Indus., Inc., 166
F.3d 937, 941 (7th Cir. 1999) (looking to whether the
parent corporation had “directed the discriminatory
act”); EEOC v. Illinois, 69 F.3d 167, 169 (7th Cir. 1995)
(acknowledging that a defendant may be a “de facto or
indirect employer” of the plaintiff so far as it “controlled
the plaintiff’s employment relationship”). In Heinemeier
v. Chemetco, Inc., 246 F.3d 1078, 1080, 1083 (7th Cir. 2001),
we held that a plaintiff had presented a question of fact
as to whether a party was her employer by submitting
evidence that the party determined her salary, even
though another entity determined the other aspects of
her employment. We explained that courts must look to
the “economic realities” of the employment relationship,
as well as “the degree of control the employer exercises,”
to determine whether an entity may be considered
an employer for the purposes of Title VII liability. Id. at
1082-83; see also Little v. Ill. Dep’t of Revenue, 369 F.3d 1007,
1008-09 (7th Cir. 2004) (noting that an employee
who worked for the IGB was, for the purposes of Title
VII, also an employee of the IDOR).
  The IDOR does not dispute that multiple entities may
be considered an employer under Title VII and the
Equal Pay Act. Instead, it contends that Ms. Tamayo’s
complaint failed to allege that the IDOR exerted sufficient
control over her conditions of employment to be consid-
ered an employer. It relies upon Carver v. Sheriff of LaSalle
County, Ill., 243 F.3d 379, 382 (7th Cir. 2001), for the propo-
sition that control over the budget alone does not amount
to “control” in an employment sense. This case is distin-
guishable, however, because the alleged adverse em-
No. 07-2975                                               25

ployment action at issue in Carver was termination of
employment, not unequal pay. Here, Ms. Tamayo alleges
that the IDOR controlled her salary—the basis of her
alleged adverse employment action—as well as a num-
ber of other personnel decisions of the IGB. These allega-
tions are more than sufficient to avoid dismissal of the
IDOR as a defendant at this stage of the proceedings.
  Having concluded that the IDOR is a proper defendant
in this lawsuit, we now turn to the IGB. The district court
concluded that Ms. Tamayo’s claims against the IGB
were improper because she failed to exhaust her adminis-
trative remedies against it. Ordinarily, a party not named
as the respondent in an EEOC charge may not be sued
under Title VII. Olsen v. Marshall & Ilsley Corp., 267 F.3d
597, 604 (7th Cir. 2001); Schnellbaecher v. Baskin Clothing
Co., 887 F.2d 124, 126 (7th Cir. 1989). Ms. Tamayo named
only the IDOR as the “respondent” in her EEOC filings;
therefore, the district court concluded that only the IDOR
was put on notice of her complaints, and only the IDOR
could be sued as her employer.
  The requirement that a party be named in the EEOC
charge is not jurisdictional, and it is subject to defenses
such as waiver and estoppel. Olsen, 267 F.3d at 604;
Schnellbaecher, 887 F.2d at 126. The purpose of requiring the
complaint to match the EEOC charge is to “give[] the
employer some warning of the conduct about which the
employee is aggrieved and afford[] the EEOC and the
employer an opportunity to attempt conciliation
without resort to the courts.” Ezell v. Potter, 400 F.3d
1041, 1046 (7th Cir. 2005). Therefore, we have recognized
an exception to the rule “where an unnamed party has
been provided with adequate notice of the charge,
under circumstances where the party has been given the
26                                              No. 07-2975

opportunity to participate in conciliation proceedings.”
Schnellbaecher, 887 F.2d at 126.
   Ms. Tamayo contends that the IGB was on notice of her
charge, and therefore she should be allowed to proceed
in her claims against it. First, Ms. Tamayo submits that
she indicated in her charge questionnaire that she was
employed by the IGB, placing it on notice of the charge.
Under Title VII, however, “it is the charge rather than
the questionnaire that matters.” Novitsky v. Am. Consulting
Eng’rs, 196 F.3d 699, 702 (7th Cir. 1999); see also 42 U.S.C.
§ 2000e-5(b). Assertions in the questionnaire, without
more, are not enough to put the IGB on notice that it
was being charged. Second, Ms. Tamayo invites our
attention to the allegation in her complaint that she
“immediately advised the IGB” upon filing her charge
with the EEOC. R.76 at ¶46. Although Ms. Tamayo may
have notified the IGB that an EEOC charge had been
filed against someone, however, her complaint does not
allege that she notified the IGB that a charge had been
filed against it. Indeed, the circumstances alleged in
Ms. Tamayo’s complaint indicate that the IGB was not on
notice that it was being charged because the IGB had
encouraged her to file a charge against the IDOR to
recover her salary. Id. at ¶45. This lack of notice defeats
her claim against the IGB here. See Schnellbaecher, 887
F.2d at 127 (“Although HSSI had notice of the charges
against Baskin, it did not thereby have any notice of any
charges against it, nor did it have an opportunity to
conciliate on its own behalf.”).
  Accordingly, we conclude that the district court properly
dismissed Ms. Tamayo’s Title VII claims against the IGB
for failure to exhaust administrative remedies. Never-
theless, because the Equal Pay Act does not require that
No. 07-2975                                               27

a plaintiff first submit a charge with the EEOC, Ledbetter
v. Goodyear Tire & Rubber Co., Inc., 127 S. Ct. 2162, 2176
(2007), she may proceed against the IGB on those claims.
Additionally, as the IDOR properly was named as a
defendant in this case, she may receive from it any relief
to which she is entitled.


                             D.
   We now turn to Ms. Tamayo’s claims against the indi-
vidual defendants. Governmental actors performing
discretionary functions are “shielded from liability for
civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of
which a reasonable person would have known.” Sallenger
v. Oakes, 473 F.3d 731, 739 (7th Cir. 2007) (quoting Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982)). In Saucier v. Katz,
533 U.S. 194, 201 (2001), the Supreme Court articulated a
two-part test for determining whether an actor is en-
titled to qualified immunity: (1) “Taken in the light most
favorable to the party asserting the injury, do the facts
alleged show the officer’s conduct violated a constitu-
tional right?” (2) “[I]f a violation could be made out on a
favorable view of the parties’ submissions, the next,
sequential step is to ask whether the right was clearly
established.” Id. If either of these prongs is not
satisfied, then the individual is entitled to qualified im-
munity.
  The district court concluded, as it had regarding the
claims against the IDOR and IGB, that Ms. Tamayo’s
allegations of sex discrimination by the individual defen-
dants did not include sufficient facts to state a plausible
claim under the standard set forth in Bell Atlantic. The
28                                                No. 07-2975

court emphasized that Ms. Tamayo’s complaint itself
indicated that the parties’ dispute grew out of a political
power struggle; therefore, held the court, there had been
a nondiscriminatory basis for the individuals’ actions.
Accordingly, the court concluded that Ms. Tamayo had
failed to show that there had been a deprivation of a
constitutional right, and it dismissed her complaint
against the individual defendants on qualified immunity
grounds.
  At the Rule 12(b)(6) stage of the proceedings, however,
Ms. Tamayo was required only to allege—not prove—the
deprivation of a constitutional right. We already have
explained that Ms. Tamayo’s complaint alleged sufficient
facts to state a claim for sex discrimination under Bell
Atlantic. The pleading standard is no different simply
because qualified immunity may be raised as an affirma-
tive defense. Crawford-El v. Britton, 523 U.S. 574, 595 (1998).
Consequently, we have cautioned that the rule that quali-
fied immunity must be resolved at the earliest possible
stage, see Leatherman v. Tarrant County Narcotics Intelligence
& Coordination Unit, 507 U.S. 163, 166 (1993); Mitchell v.
Forsyth, 472 U.S. 511, 526 (1985), must be tempered by
the notice pleading requirements of Rule 8. See Jacobs
v. City of Chicago, 215 F.3d 758, 765 n.3 (7th Cir. 2000); see
also Alvarado v. Litscher, 267 F.3d 648, 651-52 (7th Cir. 2001)
(“Because an immunity defense usually depends on the
facts of the case, dismissal at the pleading stage is inap-
propriate: The plaintiff is not required initially to plead
factual allegations that anticipate and overcome a de-
fense of qualified immunity.”). In any event, the right to
be free from sex discrimination is clearly established.
Taking all facts pleaded in Ms. Tamayo’s complaint as true,
the defendants violated a clearly established constitu-
No. 07-2975                                               29

tional right; therefore, a grant of qualified immunity is
inappropriate at this point in the proceedings.


                             E.
  Finally, we turn to Count VI of the complaint, a section
1983 claim alleging that Governor Blagojevich, Mr. Hamer
and Mr. Monk impermissibly retaliated against Ms.
Tamayo for speaking out against their attempts to con-
trol the IGB. The complaint alleged the following facts:
    On February 24, 2005, Plaintiff publicly testified before
    the Illinois House Gaming Committee about Governor
    Blagojevich’s and IDOR’s interference with IGB opera-
    tions, including the misuse of public funds, hiring
    unqualified personnel for unnecessary positions, and
    attempts to influence the outcome of the Isle of Capri
    licensing investigation, litigation involving Emerald
    Casino, and the sale of Emerald Casino.
R.76 at ¶61. Ms. Tamayo then asserted that she had been
the subject of retaliation because she had “engaged in
speech as a citizen on matters of public concern outside
the duties of her employment.” Id. at ¶106.
  The district court concluded that Ms. Tamayo’s First
Amendment claim was barred by the Supreme Court’s
recent decision in Garcetti v. Ceballos, 547 U.S. 410 (2006).
That decision confirms that, for a Government employee’s
speech to qualify for First Amendment protection, she
must have been speaking “as a citizen on a matter of
public concern.” Id. at 418. Garcetti also makes clear that
public employees who speak “pursuant to their official
duties” speak as employees rather than as citizens, and
thus their speech is not protected by the First Amend-
30                                              No. 07-2975

ment regardless of its content. Id. at 421-22 (“Restricting
speech that owes its existence to a public employee’s
professional responsibilities does not infringe any liberties
the employee might have enjoyed as a private citizen.”); see
also Spiegla v. Hull, 481 F.3d 961, 965 (7th Cir. 2007). Ac-
cordingly, if Ms. Tamayo’s testimony before the House
Gaming Committee was given as part of her official duties,
then her speech was not protected by the First Amend-
ment.
  At the time that Ms. Tamayo gave the testimony at
issue here, she held the position of Interim Administrator,
the senior position within the IGB. Ms. Tamayo’s testi-
mony was given to the House Gaming Committee, a
legislative committee responsible for overseeing the
activities of the IGB, and her testimony involved the
alleged wrongdoing of public officials in their attempts to
encroach on the agency’s independence. As the Adminis-
trator of the agency, she had a duty to see that the law
was administered properly. This responsibility encom-
passed a duty to bring alleged wrongdoing within her
agency to the attention of the relevant public authori-
ties—here, the House Gaming Committee. Following
Garcetti, other courts have determined that reports by
government employees to their superiors concerning
alleged wrongdoing in their government office were
within the scope of their job duties, and, therefore, the
employees were not speaking as private citizens. See, e.g.,
Boyce v. Andrew, 510 F.3d 1333, 1346-47 (11th Cir. 2007)
(holding that social workers who complained to their
supervisors and their union that the child welfare man-
agers were overworked and endangering children had
spoken as employees, not as citizens); Phillips v. City of
Dawsonville, 499 F.3d 1239, 1241-43 (11th Cir. 2007) (con-
No. 07-2975                                                  31

cluding that the City Clerk, whose position gave her
control and accountability for city funds, was acting
within the scope of her job duties when she reported to
the city council that the mayor was improperly charging
the city for his personal expenses); Vila v. Pedron, 484
F.3d 1334, 1339 (11th Cir. 2007) (holding that a com-
munity college vice president, whose employment con-
tract was not renewed following her reports of illegal and
unethical conduct by the college president, was not en-
titled to reinstatement because her allegations fell
“squarely within her official job duties”). Similarly, report-
ing alleged wrongdoing to those with the responsibility
for legislative oversight should be governed by the same
principle.
  Ms. Tamayo cannot escape the strictures of Garcetti by
including in her complaint the conclusory legal4 state-
ment that she testified “as a citizen . . . outside the duties
of her employment,” R.76 at ¶106. A plaintiff cannot rely
on “labels and conclusions.” Bell Atlantic, 127 S. Ct. at
1965. Nor are we “bound to accept as true a legal conclu-
sion couched as a factual allegation.” Papasan v. Allain, 478
U.S. 265, 286 (1986). Cases such as the one before us re-
quire that we take special care to keep these principles
in mind. While Garcetti explicitly admonishes us not to
tolerate “excessively broad job descriptions” that might
restrict artificially an employee’s First Amendment
rights, 547 U.S. at 424, we also are directed to take a
“practical” view of whether an employee is speaking as
an employee or as a citizen, id. In taking such a “prac-


4
  See, e.g., Spiegla v. Hull, 481 F.3d 961, 965 (7th Cir. 2007)
(considering, as a matter of law, whether the plaintiff spoke as
a citizen or as an employee).
32                                               No. 07-2975

tical” view, we must take into account the employee’s
level of responsibility. An employee with significant and
comprehensive responsibility for policy formation and
implementation certainly has greater responsibility to
speak to a wider audience on behalf of the govern-
mental unit. When, as here, a complaint states that the
senior administrator of an agency testified before a com-
mittee of the legislature charged with oversight of the
agency about allegedly improper political influence over
that agency, the natural reading of such an allegation
is that the official, in so informing the legislators, was
discharging the responsibilities of her office, not ap-
pearing as “Jane Q. Public.” Reporting alleged miscon-
duct against an agency over which one has general super-
visory responsibility is part of the duties of such an office.
See Sigsworth v. City of Aurora, 487 F.3d 506, 511 (7th Cir.
2007); Spiegla, 481 F.3d at 966. While it is possible to
construct a speculative scenario to the contrary, we
cannot adopt such an improbable reading of the com-
plaint without some factual statement to justify indulging
in such an assumption. At a minimum, there must be
factual allegations that “raise a right to relief above the
speculative level.” Bell Atlantic, 127 S. Ct. at 1965.
  Here, conclusory legal allegations aside, a natural
reading of the complaint is that Ms. Tamayo testified
before the House Gaming Committee because of the
position she held within the agency; she testified about
matters within the scope of her job duties as Interim
Administrator. Accordingly, we must conclude that Ms.
Tamayo’s testimony was given as an employee and not as
a citizen; therefore, her speech is not protected under
the First Amendment.
No. 07-2975                                             33

                       Conclusion
  Because Ms. Tamayo failed to exhaust her administra-
tive remedies against the IGB, we conclude that the dis-
trict court properly granted the IGB’s motion to dismiss
the Title VII claims brought against it. Additionally, we
conclude that the district court properly dismissed
Ms. Tamayo’s First Amendment claims. The remaining
counts in the complaint, however, allege facts sufficient
to survive dismissal at the Rule 12(b)(6) stage. Accord-
ingly, we reverse the judgment of the district court as to
Counts I and III against the IDOR; Counts II and IV against
both the IDOR and the IGB; and Count V against the in-
dividual defendants and remand for further proceedings
consistent with this opinion. The parties shall bear their
own costs in this appeal.
                                       A FFIRMED IN PART,
                            R EVERSED IN PART, R EMANDED




                   USCA-02-C-0072—5-27-08